DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jagannathan et al. (US 2019/0172927).
	In re claim 1, Jagannathan et al, in Fig. 13 and corresponding text, teach a semiconductor device including: 
a plurality of bottom epitaxial layers 26A ([0031]);
a plurality of vertical channels 22 ([0032]) formed respectively on the plurality of bottom epitaxial layers 26A;
a plurality of top epitaxial layers 26B ([0043]) formed respectively on the plurality of vertical channels 22; and
an insulating layer 38/36 (i.e. both an oxide fill layer 38 and a dielectric gate encapsulation layer 36 collectively act as the insulating layer, because they both are insulating materials in nature) formed between adjacent vertical channels 22,
	wherein the plurality of top epitaxial layers 26B is separated by and in direct 	physical contact with the insulating layer 38/36, and an upper surface of the 	insulating layer 38 is higher than upper surfaces of the plurality of vertical 	channels 22.
                      
    PNG
    media_image1.png
    460
    576
    media_image1.png
    Greyscale

	In re claim 3, Jagannathan et al, in Fig. 13 and corresponding text, teach that the plurality of top epitaxial layers 26B are formed of a semiconductor material (i.e. doped silicon or silicon germanium, [0043]).
	In re claim 4, Jagannathan et al, in Fig. 13 and corresponding text, teach that 
the plurality of top epitaxial layers 26B include silicon or silicon-germanium ([0043]).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,837,405) in view of Jagannathan et al. (US 2019/0172927).
	In re claim 1, Cheng et al, in Fig. 18 and corresponding text, teach a semiconductor device including: 
a plurality of bottom source/drain layers 180;
a plurality of vertical channels 111 formed respectively on the plurality of bottom source/drain layers 180;
a plurality of top epitaxial source/drain layers 240 (col. 13, line 17) formed respectively on the plurality of vertical channels 111; and
an insulating layer 250 (col. 13, line 40) formed between adjacent vertical channels 111,
and 	in direct physical contact with the insulating layer 250, and an upper surface of 	the insulating layer 250 is higher than upper surfaces of the plurality of vertical 	channels 111.
            
    PNG
    media_image2.png
    307
    548
    media_image2.png
    Greyscale

	Cheng et al. teach all claimed features with the exception of the bottom source/drain layers 180 being epitaxial layers.  Jagannathan et al., however, in an analogous art, teach the bottom source/drain layers 26A are epitaxial layers ([0031]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the bottom source/drain layers of Cheng et al. with epitaxial layers, as taught by Jagannathan et al, for the advantages of providing higher quality with low defect of bottom source/bottom layers.  
	In re claim 2, Cheng et al, in Fig. 18 and corresponding text, teach that the insulating layer 250 includes silicon oxide (col. 13, lines 40-41).
	In re claim 3, Cheng et al in view of Jagannathan et al teach that the plurality of top epitaxial layers 240 are formed of a semiconductor material (i.e. a doped source/drain material, see Cheng).
	In re claim 4, Jagannathan reference would remedy the deficiencies of Cheng reference, because Jagannathan et al. teach that the plurality of top epitaxial layers 26B include silicon or silicon-germanium ([0043]).

Allowable Subject Matter
8.	Claims 5-10 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  see previous office action on pages 4-5.

Response to Arguments
10.	Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.
	With respect to claim 1, the Applicant argued that in Jagannathan reference there is a gate dielectric layer 36 formed between the top epitaxial layers 26B and the insulating layer 38, and thus the plurality of top epitaxial layers are not in direct physical contact with the insulating layer 38.  In this regard, both layers 36 and 38 can be collectively treated as the “insulating layer”, as they are both made of insulating material.  Accordingly, the plurality of top epitaxial layers 26B are in direct physical contact with the insulating layer 38/36.
	In addition, the combined teachings of Cheng et al. in view of Jagannathan et al. also read on claims 1-4, as stated above.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 27, 2022



/HSIEN MING LEE/